Citation Nr: 1339237	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  01-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which-in pertinent part, denied the benefits sought on appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.

The Board remanded the case for additional development in May 2012.

Pursuant to the Board's May 2012 decision, a May 2012 rating decision granted service connection for: gastroesophageal reflux disease, with an initial 20-percent rating; residuals of left ankle fracture, with an initial 10-percent rating; hemorrhoids; and, bronchitis, the latter two rated noncompensable, all effective in August 2001.  There is no indication the Veteran appealed either the assigned initial rating or effective date for either disability.  Hence, neither of those issues is currently before the Board, and neither will be addressed in the action below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After the Board's last remand, the Veteran's file was converted to paperless formats using Virtual VA and Veterans Benefits Management Systems (VBMS).  It appears that some of the paper records have not been included in either electronic system and paper file has not been returned to the Board.

In accord with the last Board remand, the Veteran was scheduled for a VA examination.  In August 2013, it was reported that the Veteran failed to report for the scheduled examination.  The Veteran was notified of this finding in a supplemental statement of the case, but the claims file contains no evidence he was notified of the examination.  Cf. Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should insure that all documents included in the Veteran's paper file are returned to the Board in either a paper or electronic format.  

The missing documents appear to include the March 2003 notice of disagreement.

2.  Obtain copies of any notice that was sent to the Veteran informing him of the August 2013, VA examination.

3.  If notice of the August 2013 examination cannot be obtained; schedule the Veteran for a new examination. 

The examiner should provide an opinion as to whether it is at least as likely as not that any cardiac disability diagnosed during the pendency of the Veteran s claim; including cardiomegaly, left ventricular hypertrophy, and sinus bradycardia; had its clinical onset during active service or is otherwise the result of a disease or injury in service  

The examiner should specifically address the evidence of record, including chest X-rays, EKGs, and echocardiograms diagnosing cardiomegaly, left ventricular hypertrophy, and sinus bradycardia, and showing ST elevation. 

The examiner must specifically address the significance, if any, of these findings and whether they are indicative of cardiac disability. 

The examiner should additionally address how these findings relate to the Veteran's in-service and post service reports of chest pain and heart palpitations

4.  If the Veteran fails to report for any scheduled examinations, insure that a copy of the notice informing him of the examination is included in the record.

5.  If the appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

